Citation Nr: 0827043	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  02-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and October 2001 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The first decision 
denied the veteran's claim seeking entitlement to service 
connection for hypertension as not well grounded.  In the 
October 2001 rating decision, the RO readjudicated, and 
denied the claim on the merits, pursuant to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).

In October 2003, the Board remanded the case to the RO for 
additional development.  In accordance with the veteran's 
request for a hearing on appeal, the Board remanded the case 
to the RO for a video conference hearing in June 2005.

On August 22, 2005, the veteran testified from the RO via 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is associated with the 
record.  

Thereafter this matter was remanded in November 2005 for 
further development and is now returned to the Board for 
further consideration.


FINDING OF FACT

The veteran's hypertension first manifested many years after 
his separation from service and is unrelated to his period of 
service or to any aspect thereof.   





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA due process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in June 1999 and a duty to assist letter was sent in 
April 2001 prior to the October 2001 denial of this claim on 
the merits.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional VA notices were sent in March 2004, November 2005 
and in June 2006.  The duty to assist letters, specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The claim 
was readjudicated and a supplemental statement of the case 
was issued in February 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Multiple 
attempts were made to obtain service treatment records as 
well as Social Security and private medical records from 
shortly after service, including after the Board's remand 
actions of October 2003 and November 2005 for the purposes of 
obtaining such records.  The Board finds no basis for further 
pursuit of additional service records, Social Security or 
private medical records, as all efforts were exhausted to 
locate alternative records.  38 C.F.R. § 3.159(c)(2) and (3); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by 38 U.S.C.A. § 5103A.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in May 2007, which includes a review of 
the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the letter of June 2006.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for hypertension if 
evidence shows that arthritis became manifest to a 
compensable degree (10 percent) within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

When service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  The 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

The veteran's service treatment records are not available and 
efforts to obtain records through alternate sources have been 
unsuccessful.  In January 2002 the National Personnel Records 
Center (NPRC) confirmed that the records were fire-related.  
Following the Board's November 2005 remand to attempt to 
reconstruct the missing records, an August 2007 response from 
the NPRC to a request for records from alternate sources 
confirmed that a search for sick and morning reports from the 
16ht Field Artillery Battalion and Fort Sill from February 
1959 revealed no sick or injured reports located.  

Attempts to obtain Social Security records likewise have been 
unsuccessful with responses from the Social Security 
Administration (SSA) from February 2006 and September 2006 
indicating that the veteran's records were destroyed.  
Likewise, an undated letter from the Records Administrator 
from the Walthall County Hospital confirms that the records 
from a Dr. Tim McClain were destroyed.  

The earliest medical evidence of hypertension is shown in VA 
hospital records documenting surgery for a lumbar spine 
herniated nucleus pulpous from November 1967, with a medical 
history noted to be negative except for hypertension.  These 
records did not give any indication when the hypertension 
began.  

Private medical records document treatment for multiple 
cardiovascular complaints including hypertension beginning in 
1987.  Beginning in March 1987 when the veteran was 8 or 9 
days status post angioplasty he was noted to have done well 
for the past couple of days but began having chest discomfort 
after returning to work.  Physical examination was 
unremarkable except for continued hypertension.  From April 
1987 to June 1987 he continued to have elevated blood 
pressure but was otherwise doing well, with some intermittent 
angina reported in June 1987.  Thereafter from July 1987, 
August 1987 and through November 1987 follow-ups for 
hypertension and angina revealed him to do well with his 
hypertension controlled, status post angioplasty.  He 
continued to be followed up in the private records from the 
late 1980's with diagnoses that included coronary artery 
disease (CAD) and hypertension, which was described as rather 
severe in a November 1988 note, although he was doing quite 
well in the last year with blood pressure well controlled 
with medication.  He continued to be followed up for his 
cardiovascular complaints through the early 1990's with the 
records from 1991 through 1993 continuing to include a 
diagnosis of hypertension, with blood pressure adequately 
controlled.  None of these records gave an indication of when 
the hypertension began.  

Likewise, the private medical records from 1994 to 1999 
continue to show treatment for cardiovascular pathology but 
give no indication of whether hypertension began in service.  
He is noted to have had a heart catheterization in 1994 with 
records from May 1994 noting that it showed extensive 
coronary disease with not much chance that surgery or balloon 
angioplasty will completely cure his symptoms.  A January 
1998 heart catheterization report confirmed severe coronary 
artery disease (CAD) with blockage of multiple arteries.  He 
is also shown to have multiple episodes of atrial 
fibrillation from 1998 through 2003.  He had implantation of 
a defibrillator and pacemaker in January 1998.  An April 1999 
treatment note gives a long history of extremely severe 
hypertension, along with CAD, status post coronary bypass 
graft in January 1998 with bypass complicated by recurring 
ventricular arrhythmias requiring high dose Amidarone and 
implantable defibrillator.  

VA and private medical records from the early 2000's through 
2008 document ongoing follow-ups for cardiovascular symptoms 
with past medical history significant for multiple cardiac 
arrests, ventricular fibrillation with internal 
defibrillator, CAD, hypertension, pacemaker placement in 
1998.  While the records document long term heart problems, 
including hypertension, they fail to relate hypertension or 
any other cardiovascular problems to service.  

A March 2000 letter from the veteran's private doctor, Dr. 
McCraw, stated that this doctor has treated the veteran since 
February 1987 when he first sought attention for chest 
discomfort and shortness of breath.  He was found during that 
evaluation to have rather significant hypertension.  It was 
noted that he had been treated for hypertension for a number 
of years at that point.  He was also noted to have 
subsequently had a positive stress test and required coronary 
catheterization with angioplasty in 1987.  Over the years his 
blood pressure was extremely difficult to control and 
required large amounts of medication and he ultimately 
developed further cardiac complications requiring further 
procedures.  The veteran is noted to have told this doctor 
that he had rather significant hypertension at the time of 
his discharge from the military at age 23 and was treated 
continuously from then until this doctor first saw him at age 
52.  In this doctor's opinion, it was entirely plausible that 
his resulting cardiac disability is entirely related to the 
hypertension that he developed in the military.  

The veteran has repeatedly submitted lay statements from 
various family members and acquaintances who all stated that 
the veteran had problems with high blood pressure since the 
late 1950's.  The dates of such submissions were not clear, 
but were sent several times throughout the pendency of this 
appeal.  The veteran also repeatedly submitted some 
statements from former nurses who indicated that they had 
treated the veteran many years earlier and that he had 
elevated blood pressure.  These include duplicate statements 
from a L. Smith who indicated that she was a nurse for 
Tylertown Hospital for about 35 years when Dr. McClain was a 
doctor there, and the veteran was his patient.  She indicated 
that the veteran always had high blood pressure.  She also 
confirmed that the hospital had been closed many years and 
the records were destroyed.  The original statement is noted 
to have a date of April 10, 1959, but the duplicate is dated 
April 7, 2005.  An August 2005 statement from an R. Brumfield 
noted that she has known the veteran for many years and 
checked his blood pressure many times and it was "always up 
on the top and bottom."  

The veteran testified at an August 2005 hearing that although 
he was not treated for hypertension in service, his 
separation examination showed an elevated blood pressure.  He 
testified as to having been on a large variety of medications 
to treat hypertension since service.  He testified that he 
did receive treatment shortly after his February 1959 
discharge, when he started seeing Dr. McClain around April 
1959.  He acknowledged that Dr. McClain was deceased and the 
records were destroyed.  He indicated that he began treating 
with another doctor, Dr. Crawford for conditions that 
included hypertension in 1985 and indicated that this doctor 
was also deceased and his records were not available.  He 
indicated that he underwent back surgery in 1967 at the VA 
and was also noted to have hypertension.  He testified that 
he had chronic headaches in service, and thought that this 
may be related to hypertension.  

The report of a May 2007 VA examination included a review of 
the claims file and examination of the veteran.  His history 
revealed that he has had extensive cardiovascular disease 
with longstanding CAD and associated ischemic cardiomyopathy 
requiring multiple catherizations and a 5 vessel coronary 
artery bypass graft in 1999.  He also had episodes of 
ventricular and atrial fibrillation requiring an automatic 
internal cardiac defibrillator in 1999 and also dual chamber 
pacemaker.  He also controlled his episodes of atrial 
fibrillation with medication for many years.  The examiner 
noted his current medical providers and medication regimen.  
He was noted to have had multiple admission for cardiac 
related problems prior to being put on his current medication 
regimen 2 years ago.  His current doctors included Dr. 
McCraw, an internist and Dr. Waites, a cardiologist.  

As far as his hypertension is concerned, he says he was 
diagnosed while discharged from the Army in 1959 at age 23 
and then saw a Dr. McClain in Tylertown, Mississippi and had 
his blood pressure checked and was started on medications.  
There were no service records available as they were 
apparently destroyed by a fire.  Also Dr. McClain's records 
were destroyed.  The only records in the claims file which 
indicate a diagnosis of hypertensions was in 1967 when he 
underwent a laminectomy and his past medical history included 
hypertension.  All his subsequent records were noted to 
include that he was treated for hypertension.  Dr. McCraw was 
noted to have indicated that he treated the veteran since 
1987 for significant hypertension and that he gave a prior 
history of longstanding hypertension.  Dr. McCraw noted that 
the veteran had said he had hypertension at the time of his 
discharge from the Army.  The veteran's present condition was 
significant shortness of breath and if he walks more than 100 
feet he has to stop and rest because of shortness of breath.  
He was not bothered by angina or chest pain.  He could not 
walk more than 4 steps of stairs and also has not had any 
syncope in the past 2 years but did get dizzy when he stands 
up.  He also occasional gets pedal edema that has been 
controlled.  There were no hospitalizations for 
cardiovascular problems for the past 2 years.  

Physical examination revealed him to have blood pressure 
readings of 142/78 for the left arm sitting and 140/80 
repeatedly for the right arm.  His neck was supple and no 
bruits were appreciated.  His lungs were clear and his heart 
sounds were distant but regular with no murmurs appreciated.  
There was no S3 or S4.  The pertinent diagnoses were CAD, 
ischemic cardiomyopathy secondary to CAD, essential 
hypertension and chronic arrhythmias secondary to CAD with 
automatic internal defibrillator and dual chamber pacemaker.  

The examiner remarked that the veteran does have longstanding 
hypertension that is well controlled on present medications.  
This is essential hypertension.  There are no clinical 
records from the service diagnosing hypertension and the only 
clinical records available are from 1967 which was a number 
of years after his discharge from the service.  Since there 
are no clinical records which indicated a diagnosis or 
finding of hypertension during the time of service or around 
the time of discharge or within a year of discharge, it is 
not possible to say that the veteran's present hypertension 
is secondary to or aggravated by his active service duty 
without resorting to speculation.  The veteran's private 
physician's opinion given in March 2000 was reviewed and 
appears to be based on speculation rather than actual 
clinical records of established hypertension.  There is no 
indication that he reviewed the service treatment records or 
claims file.  Metabolic equivalents (METS) of greater than 7 
but not greater than 10 is estimated on the basis of an echo 
ejection fraction of 50 percent.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for hypertension.  As the records from service and 
from shortly thereafter are unavailable, there is no evidence 
to establish that this disease began in service or was 
manifested to a compensable degree within one year of 
discharge.  As pointed out by the examiner in the May 2007 VA 
examination, the earliest evidence suggestive of hypertension 
is not shown until 1967, where a single mention of a history 
of this disorder is made.  

The Board notes that the veteran has submitted a number of 
lay statements from friends, relatives and even former nurse, 
all indicating that they were aware the veteran had high 
blood pressure since 1959.  His former nurses also submitted 
documents suggesting that he treated with the doctors they 
worked for dating back to 1959 for symptoms that included 
high blood pressure. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the friends and family members are not shown to 
be medically competent to offer an etiology opinion regarding 
the onset time of his hypertension.  While the nurse's 
opinions are stronger than the other lay witnesses from a 
medical standpoint, they do not clearly contain any 
indication as to whether the veteran's blood pressure, which 
they described as "elevated" and "always up on the top and 
bottom," actually fell within the criteria for a compensable 
rating within a year of his discharge.  Under 38 C.F.R. 
4.104, Diagnostic Code 7101, a compensable degree is 10 
percent, which requires diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more, who requires 
continues medication for control.  

None of the VA or private medical records clearly addresses 
the etiology of this hypertension which is documented 
throughout the post-service records.  The VA examiner in the 
May 2007 opinion flatly stated that absent any clinical 
records which indicated a diagnosis or finding of 
hypertension during the time of service or around the time of 
discharge or within a year of discharge, it is not possible 
to say that the veteran's present hypertension is secondary 
to or aggravated by his active service duty without resorting 
to speculation.  The examiner also discounted the probative 
value of the private physician's opinion given in March 2000 
pointing out that it appears to be based on speculation 
rather than actual review of the clinical records of 
established hypertension.  The Board does agree that the 
March 2000 private medical opinion does appear to be based on 
speculation rather than review of the complete claims file as 
was done in the May 2007 VA examination.  

As the preponderance of the evidence is against service 
connection for hypertension, reasonable doubt does not apply 
in this case. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


